Order modified in accordance with the memorandum and as modified affirmed, with ten dollars costs and disbursements to appellant to abide the event. Motion to expunge brief denied. Memorandum: The undisputed affidavits of plaintiff present a situation such that we cannot sustain the discretionary order of the trial court in so far as the amount of costs imposed is concerned. We modify the order by reducing the costs imposed as the condition upon which the default is opened to ten dollars and fifty cents — ten dollars motion costs and fifty cents disbursement for entering judgment. Without in any way expressing approval of the form and content of appellant’s brief, we deny the motion to expunge in view of the decision on the appeal. All concur. (The order opens a default upon certain conditions.) Present — Sears, P. J., Taylor, Bdgcomb, Crosby and Lewis, JJ.